—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Kings County (Garry, J.), dated September 10, 1998, which denied his motion to compel the Motor Vehicle Accident Indemnification Corporation to appear on behalf of and defend the defendants in this action, and (2) an order of the same court, dated June 1, 1999, which denied his motion for reargument.
Ordered that the appeal from the order dated June 1, 1999, is dismissed, without costs or disbursements, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated September 10, 1998, is affirmed, without costs or disbursements.
There is no merit to the plaintiff’s contention that the Supreme Court erred in denying his motion to compel the Motor Vehicle Accident Indemnification Corporation to appear on behalf of and defend the defendants in this action (see, Muhammad v Diaz, 198 AD2d 32; Bell v Morris, 169 Misc 2d 1062). Sullivan, J. P., Friedmann, Feuerstein and Smith, JJ., concur.